Per Curiam.
Motion is made to dismiss this action for want of jurisdiction on the part of this court to try the same. The case falls squarely within the rule announced in Pacific Supply Co. v. Brand, 7 Wash. 357 (35 Pac. 72), and the motion will therefore be sustained.
It is urged by appellant that no proper service of the motion has been made, but, this being a jurisdictional question, as has often been decided by this court, the motion will be entertained, even upon an oral suggestion at the time of the trial.
The appeal is therefore disinissed.